Case: 12-11257       Document: 00512371593         Page: 1     Date Filed: 09/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 12, 2013
                                     No. 12-11257
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

NOE DELAROSA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-152-2


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Noe Delarosa appeals from his conviction of illegal possession of a machine
gun and aiding and abetting. He argues that the district court erred by denying
him a three-level downward adjustment to his offense level pursuant to U.S.S.G.
§ 3E1.1 for acceptance of responsibility. He asserts that the district court
incorrectly characterized as frivolous his objection to a four-level upward
adjustment under § 2K2.1(b)(6)(A) for knowing or having reason to know that



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11257    Document: 00512371593    Page: 2   Date Filed: 09/12/2013

                                No. 12-11257

the firearms his group purchased from undercover agents were intended to be
transported to Mexico.
      The denial of the adjustment for acceptance of responsibility was not
without foundation. See United States v. Juarez-Duarte, 513 F.3d 204, 211 (5th
Cir. 2008). First, Delarosa refused to answer questions during his interview
with the probation officer about the destination of the firearms or the purpose
for which they were being purchased. Second, the transcripts of surveillance
videos indicated that Delarosa either knew or should have known that the
firearms were destined for Mexico.
      AFFIRMED.




                                      2